PONDER, Judge.
Appellees have filed an “Original Motion and Memorandum on Behalf of Defendants-Appellees To Dismiss Appeal of Plaintiffs-Appellants.”
Their assertions-seem to be that appellants have no right or cause of action to appeal; that an affidavit attached to appellants’ original petition does not constitute an acknowledgement of illegitimate children; that plaintiffs have introduced no evidence that the decedent was their father; and that plaintiffs have not pled unconstitutionality of any statute. Appellees contend that we should therefore dismiss the appeal.
First, we have no procedure allowing the plea of no cause or right of action filed against an appeal as distinguished from that filed against the original petition in the trial court.
All the other assertions address themselves to the sufficiency of the proof, which question can be answered only after the hearing on the merits, not on a summary motion to dismiss the appeal.
MOTION DENIED.